Case 1:20-cv-21553-MGC Document 201-1 Entered on FLSD Docket 07/10/2020 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA




   PATRICK GAYLE, et al.                                                 Case No. 20cv21553

   Petitioners,

   v.

   MICHAEL W. MEADE,
   Field Office Director, Miami Field Office, U.S.
   Immigration and Customs Enforcement et al.,

   Respondents.

   ______________________________________________

                       DECLARATION OF ACTING OFFICER IN CHARGE
                                  LIANA J. CASTANO

   I, Liana J. Castano, Acting Officer in Charge (OIC), make the following statements under oath and
   subject to the penalty of perjury:

          1. I am employed by U.S. Department of Homeland Security (DHS), Immigration and
             Customs Enforcement (ICE), and currently serve as the Acting OIC of the Krome
             Service Processing Center (Krome). I am also an Assistant Field Office Director
             (AFOD) at Krome. I have held this position since September 2, 2018.

          2. I provide this declaration based on my personal knowledge, belief, reasonable inquiry,
             and information obtained from various records, systems, databases, other DHS
             employees, employees of DHS contract facilities, and information portals maintained
             and relied upon by DHS in the regular course of business. This declaration responds to
             item 2(i) of the court’s order of June 5, 2020 and is applicable to Krome, Broward
             Transitional Center (BTC), and Glades County Detention Center (Glades).

          3. Between July 2, 2020 and July 10, 2020 at 11:00 a.m., ICE released, transferred or
             removed a total of 202 detainees. Those detainees were released, transferred or
             removed from the following facilities: 115 detainees from Krome, 22 detainees from
             Glades and 65 detainees from BTC.




                                                                                                  1
Case 1:20-cv-21553-MGC Document 201-1 Entered on FLSD Docket 07/10/2020 Page 2 of 2



         4. The nature of the 115 cases from Krome are as follows:
               a. 2 detainees were released on bond.
               b. 20 detainees were removed from the United States.
               c. 1 detainee departed the United States voluntarily.
               d. 2 detainees were released on an order of supervision subsequent to a
                   procedural ERO custody review.
               e. 5 detainees were transferred to be staged for a scheduled removal flight.
               f. 44 detainees were transferred to Glades County Detention Center based on
                   risk classification and bed space needs after a custody re-evaluation.
               g. 30 detainees were transferred to BTC based on risk classification and bed
                   space needs after a custody re-evaluation.
               h. 10 detainees were transferred to Baker based on risk classification and bed
                   space needs after a custody re-evaluation.
               i. 1 detainee was transported to a local hospital for evaluation and treatment.

         5. The nature of the 22 cases from Glades are as follows:
               a. 4 detainees were released on bond.
               b. 4 detainees were released on an order of supervision subsequent to a
                   procedural ERO custody review.
               c. 3 detainees were released from ERO custody after an immigration judge
                   granted relief.
               d. 11 detainees were transferred from Glades to Krome based upon risk
                   classification and bed space needs after a custody re-evaluation.

         6. The nature of the 65 cases from BTC are as follows:
               a. 44 detainees were removed from the United States.
               b. 1 detainee was released on bond.
               c. 1 detainee was released from custody after an immigration judge granted
                   relief.
               d. 1 detainee was turned over to another law enforcement agency.
               e. 10 detainees were transferred from BTC to Krome based upon risk
                   classification and bed space needs after a custody re-evaluation.
               f. 5 detainees were transferred from BTC to Baker Detention Center based upon
                   risk classification and bed space needs after a custody re-evaluation.
               g. 2 detainees were transferred to be staged for a scheduled removal flight.
               h. 1 detainee was transported to a local hospital for medical evaluation and
                   treatment.


                                                    Digitally signed by LIANA J
                                                    CASTANO
   DATED: July 10, 2020,       _____________________________________
                                                    Date: 2020.07.10 15:55:07 -04'00'

                               Liana J. Castano
                               Assistant Field Office Director
                               Enforcement and Removal Operations
                               U.S. Immigration and Customs Enforcement



                                                                                                 2
